Citation Nr: 1236623	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-42 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for bruxism.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from an October 2008 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Togus, Maine.  A review of the record reflects that although the Veteran lives in Michigan, the RO in Togus, Maine assisted the RO in Detroit, Michigan, in the development and initial adjudication of the Veteran's hypertension claim, in pertinent part.  See February and August 2008 letters.  Nevertheless, the Detroit RO has jurisdiction in this matter.  

In March 2011, the Veteran testified at hearing before the undersigned sitting at the Detroit RO.  A copy of the hearing transcript is of record and has been reviewed.   During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  The Board notes that, among the additional evidence submitted to the Board was a statement dated in March 2011 in which the Veteran expressed disagreement with the RO's July 2010 denial of his service connection claim for bruxism.  Accordingly, as will be discussed in further detail below, the service connection claim for bruxism is being remanded for issuance of a statement of the case (SOC).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently diagnosed with hypertension and seeks service connection for such disability.  A review of the record reflects that further development is necessary prior to analyzing the claim on the merits.

The Veteran's initial contention is that his current hypertension is directly related to his period of active service.  In this regard, the Veteran indicates that during service he (and his fellow service members) were given salt tablets and encouraged by the drill instructors to take them in order to prevent dehydration.  The Veteran feels that the salt tablets contributed to his development of hypertension.  See the Veteran's August 2008 claim, an August 2009 statement, and the October 2009 Substantive Appeal.  In support of this contention, the Veteran submitted in June 2009 an article titled, "Too Much Salt?  Some think that Congress should pass a law."

The Veteran alternatively asserts that his hypertension is etiologically related to a service-connected disability.  Specifically, during his March 2011 Travel Board hearing, the Veteran stated that he has difficulty sleeping, and that such difficulty contributes to his hypertension.  In support of such contention, he submitted an article from the American Heart Association Journal, titled "Short Sleep Duration as a Risk Factor for Hypertension."  Notably, the Veteran's sleep impairment is a part of his service-connected anxiety disorder, not otherwise specified (NOS). See March 2010 VA psychiatric examination report.  

Thus, in light of the Veteran's statements and hearing testimony, the Board finds that, on remand, he should be afforded a VA examination to determine the etiology of his hypertension, to include whether it is likely related to service, or his service-connected anxiety disorder, NOS.  He has yet to undergo a VA examination in conjunction with his hypertension claim.  

Lastly, as noted in the introduction, the Veteran has expressed disagreement with the RO's July 2010 denial of entitlement to service connection for bruxism.  As such, the issue of entitlement to service connection for bruxism must be remanded to the RO/AMC for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any outstanding evidence, schedule the Veteran for an appropriate VA examination to determine the etiology of his hypertension.  The claims file should be made available and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner is asked to:

a).  Indicate the approximate date of onset of the Veteran's hypertension.

b).  Provide an opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's hypertension had its onset during his active service, or is otherwise related to service.  Reconcile the opinion with all evidence of record, to include the Veteran's report of taking salt tablets during service and the submitted article regarding the effects of ingesting too much salt.  The examiner is also asked to address the Veteran's competent lay report of having had hypertensive symptoms since service.  

c).  Also provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is proximately due to, or the result of, his service-connected anxiety disorder, NOS; or, alternatively, aggravated or worsened by the service-connected anxiety disorder, NOS.  If aggravation is shown, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  Reconcile the opinion with all evidence of record, to include the March 2010 VA examination report, the Veteran's contentions, and the American Heart Association journal article submitted by the Veteran.  

The examiner should provide a complete rationale for any opinion provided.
If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Issue the Veteran a SOC with respect to the claim of entitlement to service connection for bruxism, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on that issue.  

3.  Thereafter, readjudicate the Veteran's service connection claim for hypertension, to include consideration of both direct and secondary service connection.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(2011).


